Citation Nr: 0208027	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a low back disability with associated 
bilateral leg pain.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

In February 1964, the veteran initiated a claim alleging 
entitlement to service connection for a back condition.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denied the claim in March 1964.  The 
veteran appealed the decision to the Board of Veterans' 
Appeals (Board).  In February 1966, the Board issued a final 
decision denying the appeal. 

The veteran submitted a petition to reopen this claim in 
January 1998.  In a September 1998 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran appealed the 
matter to the Board.  In connection with his appeal, a 
personal hearing was conducted by the undersigned member of 
the Board at the RO in May 2002. 

In another matter, the Board notes that in a September 1999 
decision, the RO denied the veteran's claim of entitlement to 
service connection for a neck disability.  Apparently, a 
notice of disagreement was filed in May 2000.  However, a 
statement of the case has not been issued.  Therefore, this 
matter is pending since 38 C.F.R. § 19.26 requires the 
issuance of a statement of the case.  This issue will be 
remanded to the RO, rather than referred.  Manlincon v. West, 
12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  In a February 1966 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
back disability on the basis that the presumption of 
soundness at induction had been rebutted by the evidence of 
record, and that the pre-service back disability was not 
aggravated by service. 

2.  The evidence reviewed and submitted since the Board 
denied the claim in February 1966 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The Board's February 1966 denial of service connection for a 
back disability is final; the additional evidence associated 
with the file since the Board's prior denial of the claim is 
not new and material, and the claim for service connection 
for a back condition with bilateral leg pain may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On pre-induction examinations of September 1960 and December 
1961, the spine was normal.  The medical history report of 
December 1961 is negative for problems related to the spine.  
When seen on August 25, 1962, a history of a back injury due 
to lifting something heavy in 1958 was noted.  Since that 
time, the veteran had been experiencing intermittent aches, 
as well as pain radiating down the left leg.  The examiner 
diagnosed lumbar strain.  Two days later, it was reported 
that since the veteran's second day of jump school, he had 
problems with back pain that also radiated down the leg into 
the knee.  X-rays were taken and did not show any narrowing 
or bony injury, and low back strain was diagnosed.  In August 
1963, it was noted that the veteran suffered problems with 
back strain related to an injury that occurred while the 
veteran was bowling.  The spine was normal on the separation 
examination of February 1964.  

In February 1964, VA received the veteran's initial claim 
alleging entitlement to service connection for a back 
condition.  VA records show that at that time, the veteran 
requested an examination. 

The RO denied the claim in March 1964.  Notification of the 
denial was issued in April 1964.  The veteran appealed this 
decision.  

Later, in April 1964, VA received letters from J. Richard 
Freebairn, M.D., dated in March 1964 and April 1964.  In the 
March 1964 letter, Dr. Freebairn reported that an examination 
suggested the probability of a herniated lumbar disc, 
associated with chronic left sacro-iliac sprain.  Dr. 
Freebairn opined that the condition appeared to be related to 
the veteran's service.  In the April 1964 letter, Dr. 
Freebairn reported examination findings, as well as the 
veteran's report that the symptoms began immediately after a 
parachute jump in November 1961.  Dr. Freebairn reiterated 
his opinion regarding the relationship between the symptoms 
and the veteran's service. 

A VA examination was conducted in May 1964, and the examiner 
reported that the record had been reviewed.  The examiner 
diagnosed herniated nucleus pulposus, high lumbar, left, with 
findings as noted on examination.  The examiner referred to 
"emotional overlay" and indicated that a myelogram should 
be conducted.  The examiner also diagnosed chronic 
lumbosacral strain secondary to an unstable lumbosacral joint 
along with the possibility of unequal leg length.  In a June 
1964 addendum, the examiner offered explanations for 
requesting a myelogram rather than x-rays.  

In a July 1964 letter, the veteran clarified that his prior 
back injury occurred in 1960, not 1958 as previously 
reported.  The veteran then provided a July 1964 statement 
from his private physician.  In the July 1964 statement, W. 
Drew Chipman, M.D., reported that his first consult with the 
veteran took place in January 1960 when the veteran reported 
injuring his back after putting up a scaffolding which 
required heavy lifting.  He gave no history of any injury 
prior to the one reported.  X-rays were negative.  The 
veteran was treated in January and February of that year, and 
had not returned since the last visit.  

In an August 1964 statement, the veteran once again reported 
that he was treated for back problems in 1960, rather than 
1958 as previously stated.  The veteran then provided a July 
1964 statement from a captain surgeon.  In that statement, 
the captain surgeon noted, from memory, the following: 

I saw subject individual on sick call on 
several occasions during 1963 and early 
1964.  On most occasions, complaints were 
vague in nature, referable to the distal 
G.U. tract, perineum, and genitalia.  
Examinations of the latter were normal; 
prostrate gland was boggy on a few 
occasions but without discharge.  I do 
not recall whether I checked him for 
hernia.  

A Request for Information was completed in September 1964 
regarding the veteran's parachute jump records.  According to 
the response, records of parachute jumps were not found for 
the veteran. 

VA records show that the veteran was admitted for observation 
and evaluation of back pain and hernia in January 1965.  The 
veteran reported a history of back problems dating back to 
"1958 or 1960" as well as problems with back and leg pain 
while in military training in 1962.  He also first noticed 
the pain while participating in athletics, around the same 
time he was in jump training.  The examiner noted that there 
was no history of trauma in the service records, but that the 
records suggested that heavy lifting may have contributed to 
the problem.  The following was noted with regard to the 
neurologist's opinion:

This physician felt that it was 
conceivable that the patient originally 
suffered a mild disk injury in 1958 
before entering the service and that this 
condition could have been aggravated 
during his jump training; however, at the 
time of examination, he noted no evidence 
of any nerve root compression or other 
major neurological abnormality in spite 
of marked subjective complaints.  

The orthopedist diagnosed chronic intermittent low back 
strain, and opined that the condition was "acquired prior to 
enlistment and was not aggravated by service."  

In an April 1965 decision, the RO continued to deny the 
veteran's claim.  

An October 1965 report reflects a VA examiner's review of x-
rays taken in January 1960, August 1962 and May 1964.  The 
examiner determined that the 1960 and 1962 x-rays revealed 
changes in the sacroiliac joint compatible with a low-grade 
rheumatoid arthritic process.  The examiner commented that 
"from an x-ray point of view" the condition had gone on to 
radiographic healing as evidenced by the 1964 studies.  The 
examiner recommended that a rheumatologist review the reports 
for further corroboration.

In connection with his appeal, a personal hearing was 
conducted in June 1965.  At that time, the veteran clarified 
the matter of pre-service treatment in 1960 rather than 1958.  
The veteran provided information concerning his complaints 
and x-rays that had been taken.  

The Board issued a final decision denying the veteran's claim 
in February 1966.  The Board found that the presumption of 
soundness at induction had been rebutted by the evidence of 
record, and that the pre-service back disability was not 
aggravated by service.  Decisions of the Board are final 
under 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); however, 
the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's denial of the claim in February 1966.  

Subsequent to the denial of the claim, the following evidence 
was added to the record: statements from the veteran in 
connection with his claim and appeal; VA and private 
treatment records; and the veteran's May 2002 personal 
hearing testimony and evidence accepted at that time.  

In January 1998, VA received the veteran's petition to reopen 
his claim, including his report of treatment at a VA facility 
in San Diego, California.  The RO requested the records 
dating back to March 1997, but the facility indicated that 
the veteran's name was not in the system.  See VA Form 10-
7131, Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, dated June 2, 1998.  
The RO informed the veteran of this by letter of September 
1998.

The veteran's notice of disagreement, dated October 1998, 
reflects his report of back surgery performed in 1977 or 1978 
at South Bay Hospital in Redondo Beach, California.  He 
further noted that at that time, he was not using the VA 
facility because he had health insurance.  

In his substantive appeal, received in March 1999, the 
veteran asserted that he did not suffer from any back 
problems prior to his entry into service, and that his 
current back problems are directly related to the nature of 
his service. 

VA treatment records show that the veteran was seen on 
various occasions in 1999 and 2000.  At those times, the 
history of a lumbar laminectomy in 1978, as well as a finding 
of degenerative joint disease were recorded.  The records 
also contain references to a bone scan conducted in August 
1996.  A diagnosis of lumbar stenosis was made on a visit in 
December 2000.  

In May 2002, the veteran testified that he did not injure his 
back prior to his entry into service, and that he did not 
have a problem with the enlistment physical examination.  The 
veteran noted that he had undergone a physical examination 
for the Air Force Academy in 1957 or 1958.  He testified that 
he made parachute jumps during service, and at times, they 
would jump onto concrete surfaces.  At the time of his 
discharge examination, he relayed his back complaints to the 
examiner.  The examiner advised him to seek treatment at a VA 
facility and to apply for benefits.  The veteran reported 
that he never had any treatment or x-rays related to the back 
during service, and that he was only treated for his feet.  
Shortly after his discharge from service, the veteran went to 
a VA facility for his hernias and back condition.  About 12 
years later, he had a myelogram and back surgery at a non-VA 
facility.  After service, he had undergone chiropractic 
treatment.  However, he did not keep the records and he did 
not have information concerning the provider.  Around 1976 or 
1978, he had back surgery at South Bay Hospital in Redondo, 
Beach California.  Currently, he has been going to VA for 
treatment.  

Regarding the report of a pre-service back injury, the 
veteran testified that he graduated from high school in June 
1958 and that until his entrance into service in 1962, he was 
a college student.  At that time, he did not play sports and 
was not a tradesman.  He did not recall the opinions of the 
VA physicians who treated him shortly after his discharge 
from service.  

At the hearing, the veteran submitted copies of 
correspondence related to his claim.  In an April 1964 letter 
to a captain, the veteran requested a statement regarding 
treatment for a back condition and hernias during service.  
Several letters dated in July 1965 are related to a 
congressional representative's inquiry regarding VA treatment 
for hernias.  

A request letter, including the appropriate authorization 
form, was sent to South Bay Hospital in April 2001.  The 
address provided by the veteran was used in the issuance of 
the letter.  However, it was returned as undeliverable.  

As stated, in the February 1966 decision, the Board 
ultimately found that the presumption of soundness at 
induction had been rebutted by the evidence of record, and 
that the pre-service back disability was not aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
1991).  After reviewing all of the evidence of records, the 
Board finds that the evidence submitted since the Board's 
February 1966 decision is not new and material.  

Just as in February 1966, there is not a question as to 
whether or not the veteran actually suffers from a back 
condition.  Clearly, the medical reports dated prior to and 
after the denial of the claim in 1966 reflect continuing 
complaints and diagnoses related to the back.  Therefore, the 
evidence pertaining to a diagnosed condition is not new and 
material in this instance.  Also, there is not a question 
that the veteran complained of and was treated for back 
problems during service.  Therefore, the letter to the 
captain surgeon added to the record during the hearing in May 
2002 is not new and material evidence as it is cumulative and 
redundant of assertions presented when the claim was denied 
in February 1966.  Furthermore, the Board finds that new and 
material evidence has not been presented regarding the core 
question of incurrence or aggravation of a disability during 
service.  

Here, the veteran argues that he did not suffer a back injury 
prior to his entry into service, therefore he was in sound 
condition upon induction.  See May 2002 personal hearing 
transcript at pages 10-11, 19.  However, other than the 
veteran's lay statements, the evidence added to the record 
since the denial of the claim in February 1966 does not 
directly address the question of whether or not the veteran 
was in sound condition upon his entry into service.  It has 
been long established that questions involving the presence 
of disease involves diagnostic skills and is within the realm 
of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the instant case, the competent evidence 
presented only consists of VA treatment records which reflect 
the reported history of back surgery in the 1970s, a 
reference to an August 1996 bone scan, as well as diagnoses 
of degenerative joint disease and lumbar stenosis.  The 
reported history and diagnoses are not accompanied by medical 
opinions stating that the current condition was incurred or 
aggravated during the veteran's service, or that the veteran 
was sound upon his entry into service.  Therefore, the 
remaining evidence on this issue consists of the veteran's 
lay assertions.  However, these unsupported lay assertions, 
even if considered new, do not provide the evidence necessary 
to reopen this claim as lay assertions of medical causation 
cannot serve as the predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The petition to reopen the claim is denied.

The Board points out that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106- 475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A and 5107 (West Supp. 2001)).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations that implement the Act recently were finalized.  
Except as otherwise noted, those regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Here, the Board finds that the passage of 
the VCAA and implementing regulations does not prevent the 
Board from rendering a decision on the veteran's new and 
material evidence claim at this time, and that all 
notification and development action needed to render a fair 
decision on that issue has been accomplished.

Regarding the applicability of the VCAA, the Board notes that 
the Act expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen the 
claim on appeal, it does not appear that the duty to assist 
and notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in this 
appeal.

As evidenced by the September 1998 statement of the case and 
the April 2002 supplemental statement of the case, the 
veteran and his representative have been put on notice as to 
the basis for the denial of the claim, and, hence, what is 
needed to support the petition to reopen it.  They also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen, to include a 
May 2002 hearing before the Board.  The Board also finds that 
they have been given notice of the necessary information and 
evidence to reopen the claim, as shown by letters dated in 
September 1998, January 2001, and April 2002.  

Here, the veteran has referred to treatment he received in 
the 1970s from South Bay Hospital in Redondo Beach, 
California, and chiropractic treatment.  However, the RO was 
unable to secure the records from South Bay Hospital as the 
request letter was returned as undeliverable.  This was noted 
in the April 2002 supplemental statement of the case issued 
to the veteran, therefore the veteran was notified of the 
reasons for the absence of those reports from the record.  
During his hearing, the veteran referred to chiropractic 
treatment, but was unable to provide the necessary 
information to secure the records.  Further information from 
the veteran regarding South Bay Hospital and his chiropractic 
treatment has not been submitted.  Therefore, at this point, 
there is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of the claim on appeal at this 
time, and the petition to reopen the claim must be denied.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
back condition with bilateral leg pain.  The appeal is 
denied.


REMAND

As noted in the Introduction, the claim of service connection 
for a neck disability has been technically pending since the 
veteran's notice of disagreement in May 2000.  He is entitled 
to a statement of the case on this issue.  

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing service connection for a 
neck disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

